Exhibit 10.3


Amendment to Henry P. Flinter’s Employment Agreement


This AGREEMENT (the “Amendment”), dated as of March 30, 2016 (the “Effective
Date”), is between Overseas Shipholding Group, Inc. (the “Company”) and Henry P.
Flinter (the “Executive”).
 
WHEREAS, the Company and the Executive have entered into an employment
agreement, dated September 29, 2014 (the “Employment Agreement”).
 
WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
 
1.  
Section 1(a) of the Employment Agreement is hereby deleted in its entirety and
is replaced with the following:

 
The Company hereby agrees to employ the Executive as Senior Vice President of
the Company and President of the US Flag SBU, and the Executive hereby accepts
such position and agrees to serve the Company in such capacity during the Term,
as defined in Section 2 hereof. The Executive shall have such duties and
responsibilities as may be assigned by the Company from time to time in
accordance with the terms hereof. The Executive shall be subject to, and shall
act in accordance with, all lawful instructions and directions of the CEO and
Board of Directors of the Company (the “Board”) and all policies and rules of
the Company applicable to executive officers. The Executive shall report to the
Chairman of the Board, or the CEO.
 
2.  
The references to the Executive’s service as “Co-President of the Company and
Head of US Flag SBU” in the first Whereas clause of the Employment Agreement and
in Section 2 of the Employment Agreement shall be, as of and after the date of
this Agreement, be deemed references to service as “Senior Vice President of the
Company and President of the US Flag SBU”.



3.  
Section 3(b) of the Employment Agreement is hereby deleted in its entirety and
is replaced with the following:

 
In addition to the Base Salary, with respect to each fiscal year of the Company
during the Term the Executive shall be eligible to earn an annual bonus (the
“Annual Bonus”), with a target Annual Bonus (the “Target Bonus”) for 2016 of
112.5% of Base Salary and for 2017 and thereafter of 100% of Base Salary. Actual
Annual Bonuses will be based on the achievement of annual individual, business
unit and Company performance objectives established by the Board pursuant to the
Company’s annual incentive plan and subject to increase or decrease based on
performance factors as set forth therein, subject to the Executive’s employment
with the Company through the applicable payment date for any such Annual Bonus.
Notwithstanding anything to the contrary herein, the Annual Bonus shall be paid
no later than the 15th day of the third month following the close of the fiscal
year to which the Annual Bonus relates.
 
4.  
Section 3(c) of the Employment Agreement is hereby deleted in its entirety and
is replaced with the following:

 
During the term of employment, the Executive may periodically be recommended to
receive equity grants in the form of nonstatutory stock options, restricted
stock, restricted stock units, or performance stock units, subject to the
Board’s approval and further subject to NYSE or other rules and regulations
related to the timing of grants. Any such grants will be subject to terms and
conditions approved by the Board upon the recommendation of the Compensation
Committee. The specific terms and conditions governing all aspects of any such
grants shall be set forth in the Company equity incentive plan and in the grant
agreement evidencing such grants, subject to Section 6(a) hereof. The grant for
2016 will have a value of $425,000 and the grant for 2017 and thereafter will
have a value of 100% of Base Salary, in each case as determined by the Company
consistent with past practice. One-third of each grant shall be in the form of
stock options, one-third in time-based restricted stock units and one-third in
performance-based restricted stock units. Vesting will be over a three year
period, in equal one-third portions, as outlined in the individual equity
agreements; provided that, in the case of performance-based restricted stock
units granted after January 1, 2016, grants shall vest at the end of a three
year period unless otherwise specified in the related individual equity
agreements.
 
5.  
The first paragraph of Section 6(a) of the Employment Agreement is hereby
deleted in its entirety and is replaced with the following:

 
In the event of the Executive’s Separation from Service due to termination by
the Company without Cause or by the Executive for Good Reason, the Company shall
pay to the Executive the amounts described in paragraphs (A), (B) and (C) and
provide the benefits described in (D) below at the times specified below, and,
except for (x) any vested benefits under any tax-qualified pension plans of the
Company and (y) continuation of health insurance benefits on the terms and to
the extent required by COBRA or such other analogous legislation as may be
applicable to the Executive, the Company shall have no additional obligations
under this Agreement.
 
6.  
Section 6(a)(C) of the Employment Agreement is hereby deleted in its entirety
and is replaced with the following:

 
Bonus Payment.  In a single lump sum within 30 days following the Date of
Separation from Service a one-time amount equal to the Target Bonus as in effect
for the year in which the Date of Separation from Service occurs (provided,
however, that for any Separation from Service effective prior to January 1,
2018, such amount shall be equal to 125% of the Base Salary in effect as of
immediately prior to such Separation from Service) (such lump sum, the
“Separation Payment”).
 
7.  
The following Section is added to Section 6(a) of the Employment Agreement as
Section 6(a)(D):



Vesting of Equity Awards. All Option Shares and RSUs (and any other equity based
grants or cash in lieu of grants) granted to the Executive, to the extent not
otherwise vested, shall be vested (performance-based grants shall vest at target
levels) as of the Date of Separation from Service in the event of termination of
the Executive without Cause or by the Executive for Good Reason, death or
Disability (the “Accelerated Vesting”).
 
 
 

--------------------------------------------------------------------------------

 
8.  
Except as provided herein, the terms and conditions of the Employment Agreement
shall remain in full force and effect.

 
9.  
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 
 
 
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.
 


 

 
Henry P. Flinter
 
 
/s/Henry P. Flinter
     
Overseas Shipholding Group, Inc.
     
/s/Ian T. Blackley
 
Name: Ian T. Blackley
 
Title:   President & CEO



 




 


 


 


 


 


 


 


 


 


 
Signature Page to Amendment
 